Exhibit 10.5

GLOBAL BLOOD THERAPEUTICS, INC.

AMENDED AND RESTATED 2015 EMPLOYEE STOCK PURCHASE PLAN

The purpose of the Global Blood Therapeutics, Inc. Amended and Restated 2015
Employee Stock Purchase Plan (the “Plan”) is to provide eligible employees of
Global Blood Therapeutics, Inc. (the “Company”) and each Designated Subsidiary
(as defined in Section 11) with opportunities to purchase shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”). 50,000
shares of Common Stock in the aggregate have been approved and reserved for this
purpose, plus on January 1, 2016 and each January 1 thereafter until January 1,
2025, the number of shares of Common Stock reserved and available for issuance
under the Plan shall be cumulatively increased by the lesser of (i) 3,000,000
shares of Common Stock, (ii) one percent (1%) of the number of shares of Common
Stock issued and outstanding on the immediately preceding December 31 or
(iii) such lesser number of shares of Common Stock as determined by the
Administrator. The Plan is intended to constitute an “employee stock purchase
plan” within the meaning of Section 423(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), and shall be interpreted in accordance with that
intent.

1.        Administration.   The Plan will be administered by the person or
persons (the “Administrator”) appointed by the Company’s Board of Directors (the
“Board”) for such purpose. The Administrator has authority at any time to:
(i) adopt, alter and repeal such rules, guidelines and practices for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; (ii) interpret the terms and provisions of the Plan; (iii) make all
determinations it deems advisable for the administration of the Plan;
(iv) decide all disputes arising in connection with the Plan; and (v) otherwise
supervise the administration of the Plan. All interpretations and decisions of
the Administrator shall be binding on all persons, including the Company and the
Participants. No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.

2.        Offerings.   The Company will make one or more offerings to eligible
employees to purchase Common Stock under the Plan (“Offerings”) consisting of
one or more Purchase Periods. Unless otherwise determined by the Administrator,
an Offering will be 24 months long and a separate Offering will (a) begin on the
first trading day on or after each March 1 and end on the last trading day on or
prior to the February 28 (or February 29, as applicable) that is two years
later, and (b) begin on the first trading day on or after each September 1 and
end on the last trading day on or prior to the August 31 that is two years
later. The Administrator may, in its discretion, designate a different period
for any Offering (which may be longer or shorter than 24 months), provided that
no Offering shall exceed 27 months in duration. Unless the Administrator
otherwise determines, each Offering will be divided into four equal six-month
Purchase Periods. Furthermore, unless as otherwise determined by the
Administrator, Participants will only be permitted to participate in one
Offering at a time. Unless the Administrator, in its sole discretion, chooses
otherwise prior to an Offering Date, and to the extent an Offering has more than
one Purchase Period and to the extent permitted by applicable law, if the Fair
Market Value of the Common Stock on any Exercise Date in an Offering is lower
than the Fair Market Value of the Common Stock on the Offering Date, then all
participants in such Offering automatically will be withdrawn from such Offering
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering as of the first
day thereof and the preceding Offering will terminate.

 

1



--------------------------------------------------------------------------------

3.        Eligibility.   All individuals classified as employees on the payroll
records of the Company and each Designated Subsidiary are eligible to
participate in any one or more of the Offerings under the Plan (provided, that
the Participant is not permitted to participate in multiple Offerings at the
same time, unless otherwise determined by the Administrator), provided that as
of the first day of the applicable Offering (the “Offering Date”) they are
customarily employed by the Company or a Designated Subsidiary for more than 20
hours a week. Notwithstanding any other provision herein, individuals who are
not contemporaneously classified as employees of the Company or a Designated
Subsidiary for purposes of the Company’s or applicable Designated Subsidiary’s
payroll system are not considered to be eligible employees of the Company or any
Designated Subsidiary and shall not be eligible to participate in the Plan. In
the event any such individuals are reclassified as employees of the Company or a
Designated Subsidiary for any purpose, including, without limitation, common law
or statutory employees, by any action of any third party, including, without
limitation, any government agency, or as a result of any private lawsuit, action
or administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation. Notwithstanding the
foregoing, the exclusive means for individuals who are not contemporaneously
classified as employees of the Company or a Designated Subsidiary on the
Company’s or Designated Subsidiary’s payroll system to become eligible to
participate in this Plan is through an amendment to this Plan, duly executed by
the Company, which specifically renders such individuals eligible to participate
herein.

4.        Participation.

(a)        Participants in Offerings.   An eligible employee who is not a
Participant on any Offering Date may participate in such Offering by submitting
an enrollment form to his or her appropriate payroll location at least one
business day before the Offering Date (or by such other deadline as shall be
established by the Administrator for the Offering).

(b)        Enrollment.   The enrollment form will (i) state a whole percentage
to be deducted from an eligible employee’s Compensation (as defined in
Section 11) per pay period, (ii) authorize the purchase of Common Stock in each
Offering in accordance with the terms of the Plan and (iii) specify the exact
name or names in which shares of Common Stock purchased for such individual are
to be issued pursuant to Section 10. An employee who does not enroll in
accordance with these procedures will be deemed to have waived the right to
participate. Unless a Participant files a new enrollment form or withdraws from
the Plan, such Participant’s deductions and purchases will continue at the same
percentage of Compensation for future Offerings, provided he or she remains
eligible.

(c)        Notwithstanding the foregoing, participation in the Plan will neither
be permitted nor be denied contrary to the requirements of the Code.

 

2



--------------------------------------------------------------------------------

5.        Employee Contributions.   Each eligible employee may authorize payroll
deductions at a minimum of one percent (1%) up to a maximum of fifteen percent
(15%) of such employee’s Compensation for each pay period. The Company will
maintain book accounts showing the amount of payroll deductions made by each
Participant for each Offering. No interest will accrue or be paid on payroll
deductions.

6.        Deduction Changes.   Except as may be determined by the Administrator
in advance of an Offering, a Participant may not increase his or her payroll
deduction during any Purchase Period, but may increase his or her payroll
deductions with respect to the next Purchase Period (subject to the limitations
of Section 5) by filing a new enrollment form at least one business day before
the next Purchase Period (or by such other deadline as shall be established by
the Administrator for the Offering). Except as may be determined by the
Administrator in advance of an Offering, a Participant may decrease his or her
payroll deduction during a Purchase Period (subject to the limitations of
Section 5) by filing a new enrollment form at least one business day before the
next payroll period for which such election is to be effective (or by such other
deadline as shall be established by the Administrator for the Offering). A
Participant may also increase or decrease his or her payroll deduction with
respect to the next Offering (subject to the limitations of Section 5) by filing
a new enrollment form at least one business day before the next Offering Date
(or by such other deadline as shall be established by the Administrator for the
Offering). The Administrator may, in advance of any Offering, change or
establish other rules with respect to a Participant’s ability to increase,
decrease or terminate his or her payroll deduction during an Offering.

7.        Withdrawal.   A Participant may withdraw from participation in the
Plan by delivering a written notice of withdrawal to his or her appropriate
payroll location. The Participant’s withdrawal will be effective as of the next
business day. Following a Participant’s withdrawal, the Company will promptly
refund such individual’s entire account balance under the Plan to him or her
(after payment for any Common Stock purchased before the effective date of
withdrawal). Partial withdrawals are not permitted. Such an employee may not
begin participation again during the remainder of the Offering, but may enroll
in a subsequent Offering in accordance with Section 4.

8.        Grant of Options.   On each Offering Date, the Company will grant to
each eligible employee who is then a Participant in the Plan an option
(“Option”) to purchase on the last day of a Purchase Period (an “Exercise
Date”), at the Option Price (as defined herein) for, the lowest of (a) a number
of shares of Common Stock determined by dividing such Participant’s accumulated
payroll deductions on such Exercise Date by the Option Price (as defined
herein), (b) two thousand five hundred (2,500) shares; or (c) such other lesser
maximum number of shares as shall have been established by the Administrator in
advance of the Offering; provided, however, that such Option shall be subject to
the limitations set forth below. Each Participant’s Option shall be exercisable
only to the extent of such Participant’s accumulated payroll deductions on the
Exercise Date. The purchase price for each share purchased under each Option
(the “Option Price”) will be eighty-five percent (85%) of the Fair Market Value
of the Common Stock on the Offering Date or the Exercise Date, whichever is
less.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Participant may be granted an Option hereunder
if such Participant, immediately after the Option was granted, would be treated
as owning stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or any Parent or
Subsidiary (as defined in Section 11). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the Fair Market Value of such stock (determined on
the Option grant date or dates) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
Options into account in the order in which they were granted.

9.        Exercise of Option and Purchase of Shares.   Each employee who
continues to be a Participant in the Plan on an Exercise Date shall be deemed to
have exercised his or her Option on such date and shall acquire from the Company
such number of whole shares of Common Stock reserved for the purpose of the Plan
as his or her accumulated payroll deductions on such date will purchase at the
Option Price, subject to any other limitations contained in the Plan. Any amount
remaining in a Participant’s account after the purchase of shares on an Exercise
Date of an Offering solely by reason of the inability to purchase a fractional
share will be carried forward to the next Purchase Period and, if such Exercise
Date is the final Exercise Date of an Offering, will be carried forward to the
next Offering; any other balance remaining in a Participant’s account at the end
of an Offering will be refunded to the Participant promptly.

If a Participant has more than one Option outstanding under the Plan, unless he
or she otherwise indicates in agreements or notices delivered hereunder:
(i) each agreement or notice delivered by that Participant shall be deemed to
apply to all of his or her Options under the Plan, and (ii) an Option with a
lower Option Price (or an earlier granted Option, if different Options have
identical Option Prices) shall be exercised to the fullest possible extent
before an Option with a higher Option Price (or a later granted Option if
different Options have identical Option Prices) shall be exercised.

10.      Issuance of Certificates.   Certificates, or book entries for
uncertificated shares, representing shares of Common Stock purchased under
the Plan may be issued only in the name of the employee, in the name of the
employee and another person of legal age as joint tenants with rights of
survivorship, or in the name of a broker authorized by the employee to be his,
her or their, nominee for such purpose.

11.      Definitions.

The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding overtime,
commissions, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options, and similar items.

 

4



--------------------------------------------------------------------------------

The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time, either before or after the Plan is approved by
the stockholders. The current list of Designated Subsidiaries is attached hereto
as Appendix A.

The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ
Global Select Market or another national securities exchange, the determination
shall be made by reference to the closing price on such date. If there is no
closing price for such date, the determination shall be made by reference to the
last date preceding such date for which there is a closing price.

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

The term “Purchase Period” means a period of time within an Offering, as may be
specified by the Administrator in accordance with Section 2, generally beginning
on the Offering Date or the next day following an Exercise Date within an
Offering, and ending on an Exercise Date. An Offering may consist of one or more
Purchase Periods.

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

12.      Rights on Termination of Employment.   If a Participant’s employment
terminates for any reason before the Exercise Date for any Offering, no payroll
deduction will be taken from any pay due and owing to the Participant and the
balance in the Participant’s account will be paid to such Participant or, in the
case of such Participant’s death, to his or her designated beneficiary as if
such Participant had withdrawn from the Plan under Section 7. An employee will
be deemed to have terminated employment, for this purpose, if the corporation
that employs him or her, having been a Designated Subsidiary, ceases to be a
Subsidiary, or if the employee is transferred to any corporation other than the
Company or a Designated Subsidiary. An employee will not be deemed to have
terminated employment for this purpose, if the employee is on an approved leave
of absence for military service or sickness or for any other purpose approved by
the Company, if the employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise provides in writing.

13.      Special Rules.   Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Any
special rules established pursuant to this Section 13 shall, to the extent
possible, result in the employees subject to such rules having substantially the
same rights as other Participants in the Plan.

 

5



--------------------------------------------------------------------------------

14.      Optionees Not Stockholders.   Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to him or her.

15.      Rights Not Transferable.   Rights under the Plan are not transferable
by a Participant other than by will or the laws of descent and distribution, and
are exercisable during the Participant’s lifetime only by the Participant.

16.      Application of Funds.   All funds received or held by the Company under
the Plan may be combined with other corporate funds and may be used for any
corporate purpose.

17.      Adjustment in Case of Changes Affecting Common Stock.   In the event of
a subdivision of outstanding shares of Common Stock, the payment of a dividend
in Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.

18.      Amendment of the Plan.   The Board may at any time and from time to
time amend the Plan in any respect, except that without the approval within 12
months of such Board action by the stockholders, no amendment shall be made
increasing the number of shares approved for the Plan or making any other change
that would require stockholder approval in order for the Plan, as amended, to
qualify as an “employee stock purchase plan” under Section 423(b) of the Code.

19.      Insufficient Shares.   If the total number of shares of Common Stock
that would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the amount of payroll deductions accumulated
on behalf of each Participant that would otherwise be used to purchase Common
Stock on such Exercise Date.

20.      Termination of the Plan.   The Plan may be terminated at any time by
the Board. Upon termination of the Plan, all amounts in the accounts of
Participants shall be promptly refunded.

21.      Governmental Regulations.   The Company’s obligation to sell and
deliver Common Stock under the Plan is subject to obtaining all governmental
approvals required in connection with the authorization, issuance, or sale of
such stock.

22.      Governing Law.   This Plan and all Options and actions taken thereunder
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.

 

6



--------------------------------------------------------------------------------

23.      Issuance of Shares.   Shares may be issued upon exercise of an Option
from authorized but unissued Common Stock, from shares held in the treasury of
the Company, or from any other proper source.

24.      Tax Withholding.   Participation in the Plan is subject to any minimum
required tax withholding on income of the Participant in connection with the
Plan. Each Participant agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant, including shares issuable under the
Plan.

25.      Notification Upon Sale of Shares.   Each Participant agrees, by
entering the Plan, to give the Company prompt notice of any disposition of
shares purchased under the Plan where such disposition occurs within two years
after the date of grant of the Option pursuant to which such shares were
purchased or within one year after the date such shares were purchased.

26.      Effective Date.   The Amended and Restated 2015 Employee Stock Purchase
Plan shall become effective as of as of the date of approval by the Board.

DATE APPROVED BY BOARD OF DIRECTORS: July 23, 2015

DATE APPROVED BY STOCKHOLDERS: July 27, 2015

DATE AMENDED AND RESTATED AND APPROVED BY BOARD OF DIRECTORS: March 24, 2020

 

7



--------------------------------------------------------------------------------

APPENDIX A

Designated Subsidiaries

None.

 

 

8